Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to claim 13 incorporating the limitations of claim 14 and the withdrawal of claim 14 are acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17, 18, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marxer (CH 706645 A1).
Regarding Claim 13, Marxer discloses a hybrid timepiece component comprising: a first part made of a first micromachinable material [10] (par. 0010); a second part made of metal material different from the first material [14] (par. 0012), the second part extending continuously as a single piece over an upper surface [11a] of the first part, through a through-opening of the first part [12], then over a lower surface of the first part [11b] (Fig. 2), so that the first part is framed on either side by the second part, so as to ensure the mechanical holding between the two parts (par. 0012 discloses such framing in combination with electrotechnical process and etching) and that the second part extends through the through-opening and over two upper and lower surfaces of the first part as a single piece (fig. 2).  
Marxer also discloses a structure of the hybrid timepiece component identical to that resulting from electroforming (par. 0012) as the process limitation “resulting from electroforming” is not limiting in the product claim 13 because “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The structure resulting from the electrochemical process of Marxer (par. 0012) is identical in result to that of the same structure were created by electroforming.  
Regarding Claim 15, Marxer discloses the hybrid timepiece component as claimed in claim 13, comprising a cylindrical through-opening [12] within the second part so as to form a metal insert capable of receiving a rotating shaft [20] (par. 0017) or for driving in the hybrid timepiece component (par. 0017 “drive function”).
Regarding Claim 16, Marxer discloses the hybrid timepiece component as claimed in claim 15, comprising a rotating shaft [20] arranged in the through-opening within the second part.
Regarding Claim 17, Marxer discloses another part [20] on which the hybrid timepiece component is driven by the cylindrical through-opening within the second part (par. 0002 “integral attachment of a metal piece provided with a hole to a metal shaft is well known to the watchmaker” and “kind of operation allows, for example, to fix a wheel or a spiral to an axis of rotation” and par. 0017 “drive function”). 
Regarding Claim 18, Marxer discloses the hybrid timepiece component as claimed in claim 13, which is: - a hand [41] with metal insert [20] for driving in (par. 0014), or  - a pallet with metal insert for driving in, or  - a balance spring with metal inserts for driving in on a balance spring support, or  - a balance spring with metal insert for driving in to a collet (par. 0009 “a spiral balance, an anchor, a rake, a needle, etc. More generally, the present invention extends to any type of horological mobile, generally plane mounted integral with an axis”).
Regarding Claim 23, Marxer discloses the hybrid timepiece component as claimed in claim 13, which is selected from the group consisting of a hand [41], a pallet, a balance, a pinion, a pallet wheel, a balance spring, and a spring (par. 0009).
Regarding Claim 24, Marxer discloses a timepiece movement comprising a hybrid timepiece component as claimed in claim 13 (par. 0009 “watch movement”).  
Regarding Claim 25, Marxer discloses a timepiece comprising a timepiece movement as claimed in claim 24 (par. 0009 “watch movement” or par. 0001 “watchmaking”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marxer as applied to claim 13 above, and further in view of Abe et al. (US 20170362728 A1), hereinafter Abe.
Regarding Claim 19, Marxer does not explicitly disclose hybrid timepiece component such that the second part is arranged to balance a weight of the hybrid timepiece component.
Abe discloses a hybrid timepiece component with a second part that is arranged to balance a weight of the hybrid timepiece component (fig. 34, par. 0172).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hybrid timepiece component of Marxer to balance a weight of the component as Abe describes a manufacturing example of a balance wheel with weight utilizing a hybrid component very similar to that of Marxer (Abe fig. 14), albeit without having the second part in contact with the bottom surface, such that it would be understood that the hybrid timepiece component of Marxer may be advantageously used to form a weighted balance.   
Regarding Claim 20, while Marxer discloses a hybrid timepiece component that is a hand [41], Marxer does not explicitly disclose a hybrid timepiece component which is: a hand with counterweight for balancing, or a balance with an optimized inertia/weight ratio.  Abe further discloses a hybrid timepiece component which Is a balance (fig. 34, par. 0172) with optimized inertia/weight ratio (par. 0170 “balance wheel has a weight and a moment of inertia prescribed for a predetermined reciprocating motion”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hybrid timepiece component of Marxer to balance a weight of the component as Abe describes a manufacturing example of a balance wheel with weight utilizing a hybrid component very similar to that of Marxer (Abe fig. 14), albeit without having the second part in contact with the bottom surface, such that it would be understood that the hybrid timepiece component of Marxer may be advantageously used to form a weighted balance.   
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marxer as applied to claim 13 above and further in view of Cabezas Jurin et al. (US 20150234355 A1), hereinafter Cabezas.
Regarding Claim 21, Marxer discloses overcoming deficits in prior art related to balance springs (par. 0004) in addition to alternatives for its invention including a spiral balance (par. 0009).  However, it does not explicitly disclose a balance spring with a balance spring with a flexible metal collet or a balance spring with metal balance spring support.  
Cabezas discloses a balance spring with a flexible metal collet [19] (par. 0072).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would understand, following the disclosure of Marxer that the hybrid timepiece component may be used to form a balance spring, that the hybrid timepiece component comprised of a balance spring can utilize a metal collet as taught by the disclosure of  Cabezas as that would be an obvious use of the second part of metal material in combination with the first part being used for the spring balance and as Cabeza discloses how such a collet allows for attachment in a position of equilibrium for the balance (par. 0072).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Marxer as applied to claim 13 above, and further in view of Cusin et al. (CH 701972 A2), hereinafter Cusin.
Regarding Claim 22, Marxer does not disclose the second part of the hybrid timepiece comprising a metal structure forming a wheel, wherein the wheel is not in direct contact with the first part.
Cusin discloses a hybrid timepiece component, comprising a second part that is a metal structure forming a wheel [56], wherein the wheel is not in direct contact with the first part (fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part of Marxer such as to extend it and form the wheel [56] disclosed by Cusin as it allows for the realization of a composite gear train using the wheel formed by the second part (Cusin par. 0041). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/21/22, with respect to the 35 U.S.C. 112(b) rejection of claim 17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 17 has been withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the hybrid timepiece component having the step “results from electroforming”) is not recited in the amended claim 13 (previously claim 14 in non-final action).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Particularly the limitation “results from electroforming” is not read as a required limitation upon the claim because it is a product by process claim limitation.  
Amended claim 13, with the limitation from the previously presented claim 14, presents a product by process limitation for the hybrid timepiece component by the limitation “resulting from electroforming”.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
	Upon a providing a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  While Applicant asserts that the electroforming differs from the electrochemical process of Marxer (par. 0012) in that it provides a mold so that the layer is shaped with a natural orientation of the deposited metal, this does not support that the resulting structure is distinguishable or advantageous relative to the structure resulting from Marxer.  The mold used in electroforming is removed and not pertinent to the structure claimed, and because it is the product being claimed whether the product is formed in one operation or additional operations is also not limiting.  Accordingly, the evidence presented in the Remarks do not establish a nonobvious difference between the claimed product and the prior art product as formed between electroforming and electrochemical processes.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844 

/EDWIN A. LEON/Primary Examiner, Art Unit 2833